Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1, 5-7, 9 allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Dryja on 04/21/2022
The application has been amended as follows: 

1. (currently amended) A change procedure generation device comprising:
	an extraction unit, implemented by a hardware including one or more processors, which inputs first configuration information indicating a configuration of a system to be changed before a change to the system after the change to the system, and extracts constituent elements of the system to be changed, which are included in both the first configuration information and the second configuration information, from the first configuration information and the second configuration information, respectively; [[and]]
	a generation unit, implemented by the hardware, which generates first and second state elements respectively representing first and second states of first and second constituent elements of the extracted constituent elements according to a predetermined condition based on the first and second constituent elements,
	wherein each of the two constituent elements has a variable specified according to the predetermined condition, and
	the generation unit differently generates the first ; and	a planning unit, implemented by the hardware, to generate and execute a procedure changing the first and second constituent elements of the system extracted from the extraction unit from a current state to a target state, based on the first and second state elements differently generated by the generation unit, the system correspondingly changing from the configuration indicated by the first configuration information to the change target configuration indicated by the second configuration information.

2.-4.  (cancelled)

5.  (previously presented) The change procedure generation device according to claim 1, further comprising a computation unit implemented by the hardware, which computes each of a first constituent element group and a second constituent element group by using the first configuration information and the second configuration information as inputs, the first constituent element group being a first collection of the constituent elements included in the first configuration information, the second constituent element group being a second collection of the constituent elements included in the second configuration information, 
	wherein the computation unit inputs the computed first constituent element group and the computed second constituent element group to the extraction unit.

6. (previously presented) The change procedure generation device according to claim 5, further comprising a storage unit implemented by the hardware, which stores corresponding constituent element information related to a given constituent element of the system to be changed,
	wherein the computation unit computes each of the first constituent element group and the second constituent element group based on the given constituent element information.

7. (currently amended) A computer-implemented change procedure generation method comprising:
	inputting first configuration information indicating a configuration of a system to be changed before a change to the  after the change to the system, extracting constituent elements of the system to be changed, which are included in both the first configuration information and the second configuration information, from the first configuration information and the second configuration information, respectively; [[and]]
	generating first and second state elements respectively representing first and second states of first and second constituent elements of the extracted constituent elements according to a predetermined condition based on the first and second constituent elements, wherein
	each of the two constituent elements has a variable specified according to the predetermined condition,
	generating the first and second state elements comprises differently generating the first generating have a same variable value; and	generating and executing a procedure changing the first and second constituent elements of the system that have been extracted from a current state to a target state, based on the first and second state elements that have been differently generated, the system correspondingly changing from the configuration indicated by the first configuration information to the change target configuration indicated by the second configuration information.

8. (cancelled)
	
9. (currently amended) A non-transitory computer-readable capturing medium having captured therein a change procedure generation program causing a computer to perform processing comprising:
	of a system to be changed before a change to the system after the change to the system, extracting constituent elements of the system to be changed, which are included in both the first configuration information and the second configuration information, from the first configuration information and the second configuration information, respectively; [[and]]
	
	each of the two constituent elements has a variable specified according to the predetermined condition,
	generating the first and second state elements comprises differently generating the first generating have a same variable value; and	generating and executing a procedure changing the first and second constituent elements of the system that have been extracted from a current state to a target state, based on the first and second state elements that have been differently generated, the system correspondingly changing from the configuration indicated by the first configuration information to the change target configuration indicated by the second configuration information.

10.-16.  (cancelled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187